


110 HR 6043 IH: To provide for an evaluation factor for defense

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6043
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Skelton
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for an evaluation factor for defense
		  contractors employing or subcontracting with recipients of certain special
		  immigrant visas.
	
	
		1.Evaluation factor for defense
			 contractors employing or subcontracting with recipients of certain special
			 immigrant visas
			(a)Evaluation
			 factor for contractors using recipients of certain immigration visas
				(1)In
			 generalIn evaluating any bid
			 or proposal for a covered contract, the Secretary of Defense may use as an
			 evaluation factor whether an entity intends to carry out the contract using an
			 employee or individual subcontractor who is a recipient of a covered special
			 immigration visa.
				(2)Documentation of
			 covered special immigrant visaThe Secretary of Defense shall
			 require any entity claiming intent to carry out a contract using an employee or
			 individual subcontractor who is a recipient of a covered special immigration
			 visa to submit documentation to the Department of Defense of the names of each
			 such recipient that the entity will employ, or execute personal services
			 contracts with, for the contract concerned.
				(3)GuidanceThe Secretary of Defense shall issue such
			 guidance as is required to identify those contracts for which the evaluation
			 factor may be used.
				(4)RegulationsThe
			 Federal Acquisition Regulation shall be revised as necessary to implement this
			 subsection.
				(5)Public
			 availability of informationUpon completion of the revision of the
			 Federal Acquisition Regulation as required by paragraph (4), the Secretary of
			 Defense shall provide notification of the evaluation factor and regulations
			 governing its implementation on the FedBizOps website.
				(6)Construction of
			 subsectionNothing in this
			 subsection shall be construed as requiring the granting of security clearances
			 in violation of any applicable law or regulation or superseding any regulation
			 or law intended to protect classified information or national security.
				(b)Assistance to
			 recipients of certain immigration visas To apply for employment with defense
			 contractors
				(1)Requirement to
			 post informationUpon request
			 from a contractor, the Secretary of Defense shall post on a website accessible
			 to the public, and update as appropriate, such information as the contractor
			 and the Secretary consider necessary (including name and contact information
			 about the contractor) to enable recipients of covered special immigration visas
			 to apply for employment with the contractor.
				(2)Requirement for
			 notificationThe Secretary of Defense, in coordination with the
			 Secretary of State and the Secretary of Homeland Security, shall establish a
			 system for notifying recipients of covered special immigration visas about the
			 information posted on the website described in subsection (a). The system shall
			 provide that—
					(A)in the case of a
			 recipient of a covered special immigration visa who entered the United States
			 before the posting of information required under subsection (a), the
			 notification shall be provided by United States mail; and
					(B)in the case of
			 such a recipient who entered the United States after the posting of such
			 information, the notification shall be provided in writing at the time of the
			 issuance of the visa.
					(c)DefinitionsIn
			 this section:
				(1)Covered
			 contractThe term
			 covered contract means a contract by the Department of Defense
			 for the procurement of goods or services in support of Operation Iraqi Freedom
			 with respect to which the Secretary of Defense has determined that proficiency
			 in Arabic or knowledge of Iraq is useful.
				(2)Covered special
			 immigrant visaThe term
			 covered special immigrant visa means a visa issued under section
			 1244 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181) or section 1059 of the National Defense Authorization Act for Fiscal
			 Year 2006 (Public Law 109–163).
				
